NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0350n.06

                                        Case No. 21-2981

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                    FILED
                                                                              Aug 22, 2022
UNITED STATES OF AMERICA,                           )
                                                                          DEBORAH S. HUNT, Clerk
                                                    )
       Plaintiff,
                                                    )
                                                    )       ON APPEAL FROM THE UNITED
v.
                                                    )       STATES DISTRICT COURT FOR
                                                    )       THE EASTERN DISTRICT OF
$66,369 IN US CURRENCY,
                                                    )       MICHIGAN
       Defendants in rem,                           )
                                                    )
DEVENKUMAR C. PATEL; AMEE PATEL;                    )
AMEE VINODBHAI PATEL,                               )
       Claimants-Appellants,                        )                       ORDER
                                                    )
ARTHUR JAY WEISS,                                   )
                                                    )
       Interested Party-Appellee.
                                                    )


Before: SUTTON, Chief Judge; COLE and DONALD, Circuit Judges.

       Claimants-appellants, the Patels, agreed to a settlement with the government in an

underlying civil forfeiture action. Counsel for the Patels did not file notices of claim on two bank

accounts holding approximately $148,000, so the accounts were administratively forfeited.

Although the Patels reached an agreement with the government, they could not reach an agreement

with their former counsel, Arthur Jay Weiss, who filed a Notice of Attorney Lien in the amount of

$31,791.93. After the Patels and Weiss failed to agree to a settlement, the district court—over the

Patels’ objection—ordered the Patels to release Weiss from all potential liability stemming from
Case No. 21-2981, United States v. $ 66,369 in U.S. Currency, et al.


his representation during the case. For the reasons that follow, we remand Paragraph 7, the “Weiss

Release,” to the district court for further proceedings.

        Generally, federal courts may properly exercise ancillary jurisdiction (1) to permit

disposition by a single court of claims that are, in varying respects and degrees, factually

interdependent; and (2) to enable a court to function effectively, to manage its proceedings,

vindicate its authority, and effectuate its decrees. See United States v. $1,264,000.00 in U.S.

Currency, 832 F. App’x 367, 370-71 (6th Cir. 2020) (citations omitted). As relevant here, a

“federal court’s interest in fully and fairly resolving the controversies before it requires courts to

exercise supplemental jurisdiction over fee disputes that are related to the main action.”

Kalyawongsa v. Moffett, 105 F.3d 283, 287-88 (6th Cir. 1997). Although the district court properly

resolved the issue of Weiss’s attorney lien, the same cannot be said with respect to the Weiss

Release.

        To give some background to the underlying dispute, we first turn to the civil forfeiture

statute, 18 U.S.C. § 983. Generally, upon receipt of a seizure notice, a person filing a claim of

interest has a minimum of thirty-five days to file their claim with the appropriate government

official. See 18 U.S.C. § 983(a)(2)(B). However, if the government files a civil forfeiture

complaint in the relevant district court, a person may file a claim of interest in the property no later

than thirty days after the date of service of the government’s complaint, “or, as applicable, not later

than 30 days after the date of final publication of notice of the filing of the complaint.” See 18

U.S.C. § 983(a)(4)(A).

        Here, the “DEA executed the [seizure] warrants and sent out notices of seizure letters to all

possible claimants[,]” along with instructions about how to file a claim of interest to each seized

account. R. 91, PageID 758. The DEA, after the claim filing period ended, referred the seized



                                                 -2-
Case No. 21-2981, United States v. $ 66,369 in U.S. Currency, et al.


accounts to the U.S. Attorney’s Office, listing the various accounts that had been claimed pursuant

to the claim of interest filing process. [R. 91, PageID 758.] Because no one filed a claim of interest

on two accounts, which held approximately $148,000 total, “[t]he referral did not reference the

two forfeited accounts.” Id. Accordingly, because the two accounts were not listed in the DEA

referral, the two accounts were not named as defendants in rem and were not before the court. See

id.

       By March 2020, there was a complete breakdown in the relationship between the Patels

and their attorney, Arthur J. Weiss. Weiss filed both a Motion to Withdraw as counsel, citing a

“total lack of communication” with the Patels, and a Notice of Attorney Lien in the amount of

$31,791.93. [See R.75, PageID 687; R. 76, PageID 691.] Shortly thereafter, the government and

the Patels agreed to settlement and submitted a proposed Stipulation and Order for Partial

Dismissal of Complaint. Weiss, however, objected to the proposed stipulation “because it did not

preserve his notice of lien and did not prevent the distribution of funds which could render his

notice a nullity.” R. 88, PageID 735; R. 81.

       Over the next several months the Patels and Weiss attempted, without success, to reach a

settlement resolving Weiss’ lien. [See R. 92-3, PageID 801; 93-1, PageID 811-12.] Although

Weiss sought a release of liability throughout negotiations with the Patels, Mr. Patel expressly

refused to “sign releases.” R. 92-3, PageID 801. Unable to come to an agreement, the parties

opted to allow the district court to “make [its] ruling and go from there.” R. 92-3, PageID 801.

       On December 30, 2020, the district court held a telephone conference, one which was

neither recorded nor transcribed. The following day, the district court entered the Order that forms

the basis of this appeal. The Order provides, in relevant part:




                                                -3-
Case No. 21-2981, United States v. $ 66,369 in U.S. Currency, et al.


                  3. Mr. Abdrabboh must first satisfy [] Weiss’s lien in the full amount
                  of $31,793.93 before disbursing funds to the Patels and/or related entities.

                  4. Any Stipulation for Dismissal must acknowledge the Memorandum
                  of Understanding (“MOU”) entered into between the parties and the two
                  accounts which the Patels claim the DEA forfeited on which no notice of
                  claim was filed by [] Weiss when he served as their attorney.

                   5. [] Weiss must serve as a legal and fact witness and provide
                  information to Ms. Beck, explaining why no claims were filed on the two
                  accounts addressed in the MOU. [] Weiss must do this at no cost to the
                  Patels.

                  6. Once [] Weiss meets with Ms. Beck, they must provide a Joint
                  Statement to Mr. Abdrabboh which contains all of the information and
                  documents he provided to Ms. Beck.

                  7. Over the objection of Mr. Abdrabboh, upon receipt of the Joint
                  Statement, the Patels and related entities must provide a full and complete
                  release of liability to [] Weiss for the services he rendered them in this
                  litigation.

R. 88, PageID 736-37.

         On February 14, 2021, the Patels filed a Rule 60(b) motion for relief from the Order,

contending they lacked notice the district court “was even contemplating a release and without []

Weiss even filing a motion[,]” and that the release is invalid under Michigan law. R. 90, PageID

749. Further, the Patels added that there was an ongoing dispute about whether Weiss had the

authority to act on the two forfeited accounts. [R. 90, PageID 751.] The Patels “didn’t agree nor

would they ever agree to” provide a release “unless or until” the question of how or why the two

accounts were forfeited was resolved.1 R. 90, PageID 751. Following the parties’ briefing on the

matter, the district court denied the Patels’ motion, see R. 98, and on August 27, 2021, the district


1
 The government filed a response to the Patels’ Rule 60 motion, “acknowledg[ing] the legal support for [the Patels]’
motion as well as their recitation of the facts.” R. 91, PageID 757. Notably, the government explained that “the
defendants in rem are the only assets before the [c]ourt[,]” not the two forfeited accounts, which had long since been
forfeited administratively. Id. at 758-59. Despite the difficulties presented by the lien, the Weiss Release, and the
two administratively forfeited accounts, the government noted that “resolution of the case on the merits should be the
priority.” Id. at 760.

                                                        -4-
Case No. 21-2981, United States v. $ 66,369 in U.S. Currency, et al.


court entered a Stipulation and Order regarding the disbursement of funds and closed the case, see

R. 101. [R. 98.]

       On appeal, the Patels argue that the district court did not have the authority to declare a

release of liability over their objection because “[t]here was no professional liability claim before

the court to adjudicate.” Appellant br. at 11. The Patels maintain that Weiss was authorized to file

notices of claim in the forfeiture action and explain that the compelled release will foreclose any

path to filing a legal malpractice or professional responsibility claim, which was not even

guaranteed because there had not yet been complete review of the events surrounding the

forfeitures. While Weiss disagrees and maintains that he was not authorized to file claims of

interest on the seized property, he focuses largely on the issue of whether the Patels made the

showing required to obtain relief under Rule 60(b)(1).

       On a fundamental level, “on due process grounds, no judge can compel a settlement prior

to trial on terms which one or both parties find completely unacceptable.” In re LaMarre, 494

F.2d 753, 756 (6th Cir. 1974). This principle applies with even greater force where the district

court is exercising ancillary jurisdiction over an attorney-client dispute. Further, as here, “where

the record is not sufficient to allow the reviewing court to address the ultimate question,” “remand

is appropriate.” Kovacevich v. Kent St. Univ., 224 F.3d 806, 826 (6th Cir. 2000).

       After oral argument and a review of the record, it is clear that the record is insufficient for

this Court to determine whether the district court properly ordered the Weiss Release. First, the

December 30, 2020 Telephone Conference was neither recorded nor transcribed. Not only are we

without a record of the relevant proceedings in the district court, but the factual record regarding

the forfeited accounts is similarly sparse. Further, the Order cites no authority for ordering the

Weiss Release, and instead relies vaguely on the goal of reaching a global resolution to the dispute.



                                                -5-
Case No. 21-2981, United States v. $ 66,369 in U.S. Currency, et al.


[See R. 88; R. 98, PageID 894.] Finally, the record makes clear that the Patels found the idea of

releasing Weiss from liability stemming from the forfeited accounts “completely objectionable.”

Despite the lack of a trial or even discovery here, the district court ordered the Patels to issue Weiss

a complete release of liability over their express objection.

        Because the district court ordered the Weiss Release without a trial and because the record

is insufficient to allow for a meaningful review, we remand only Paragraph 7 of the Order, the

Weiss Release, to the district court for further proceedings. On remand, we invite the district court

to conduct evidentiary hearings or other proceedings it determines necessary to develop the record

on the issue of the two forfeited accounts.



                                                ENTERED BY ORDER OF THE COURT




                                                ___________________________________
                                                Deborah S. Hunt, Clerk




                                                 -6-